Citation Nr: 1100568	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
coccydynia with low back pain (back disability).

2.  Entitlement to a separate evaluation for radiculopathy of the 
bilateral lower extremities associated with the service-connected 
back disability. 

3. Entitlement to service connection for erectile dysfunction, to 
include as secondary to the service-connected back disability.

4. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2010).

In June 2010, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's back 
disability is characterized by limitation of motion and mild 
radiculopathy of the bilateral lower extremities.

2.  The weight of the competent and credible evidence does not 
show that the Veteran's erectile dysfunction is related to his 
military service or to his service-connected back disability.

3.  The record does not show that the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected low back disability, including associated 
radiculopathy of the bilateral lower extremities.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
coccydynia with low back pain have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5237 (2010).

2.  The criteria for an evaluation of 10 percent, but not more, 
for radiculopathy of the right lower extremity associated with 
back disability and 10 percent, but not more, for radiculopathy 
of the left lower extremity associated with back disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.71a, Note 1, 4.124a, Diagnostic Code 8726 
(2010).

3.  Erectile dysfunction was not incurred in or caused by the 
Veteran's military service, nor is it due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2010).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, such as the Veteran's back disability 
claim, the VCAA requires only generic notice as to the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2006, regarding 
the low back, radiculopathy, and TDIU claims, which fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  He received another letter in 
February 2007, regarding his erectile dysfunction claim.  The 
letters provided information as to what evidence was required to 
substantiate the claims and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
letters informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is required 
with respect to the duty to notify.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the AVLJ did not specifically note that basis of the 
prior determination.  However, the Veteran's representative began 
his line of questioning by eliciting testimony regarding the 
onset of his claimed conditions and their relationship to a back 
disability, which demonstrates actual knowledge of the prior 
determinations finding that these conditions were not related to 
such service-connected back disability.  In addition, the AVLJ 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim, including 
any additional medical records related to the Veteran's medical 
disability retirement.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claims and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits as noted above.  As such, the Board finds that, 
consistent with Bryant, AVLJ complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the 
claims based on the current record.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.   To the extent that additional VA 
treatment records were sought, VA issued a formal finding of the 
unavailability of VAMC Bedford records in November 2006.  
Moreover, the Veteran's statements in support of the claim are of 
record, including testimony provided at the March 2010 hearing 
before the undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
available outstanding evidence with respect to the Veteran's 
claims.  Additionally, in compliance with the Board's June 2010 
remand instructions, the AMC sent the Veteran a June 2010 letter 
soliciting any evidence or information that was not already of 
record and scheduled him for a VA examination in September 2010.  
In a December 2010 VCAA notice response, the Veteran indicated 
that he had no additional information or evidence to submit.  

For the above reasons, the Board finds that VA has complied with 
the June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  For the above reasons, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Back Disability Claim, including Radiculopathy 

Throughout the rating period on appeal, the Veteran has been 
assigned a 20 percent rating for his low back disability, which 
is currently evaluated under Diagnostic Code 5299-5237.  See 38 
C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the rating 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.  Diagnostic Code 5237 is rated under the general 
rating formula for diseases and injuries of the spine.  Under 
such formula, a 30 percent evaluation relates solely to the 
cervical spine, not the lumbar spine (low back) or the coccyx 
(tail bone), as is involved here.  The next higher evaluation of 
40 percent is available for back disability characterized by 
forward flexion to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  

Diagnostic Code 5243, concerning intervertebral disc syndrome, 
provides that intervertebral disc syndrome may be rated under the 
general rating formula for diseases and injuries of the spine, 
outlined above, or it may also be rated on incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are combined 
under 38 C.F.R. § 4.25.  The rating criteria for intervertebral 
disc syndrome based on incapacitating episodes provides a 40 
percent rating where the evidence shows incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months. A 60 percent rating applies where 
evidence shows the incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.

Private treatment records from March 2005 show the Veteran's 
range of motion to be 50 degrees flexion, 0 degrees extension, 15 
degrees lateral bending, and 50 degrees lateral rotation, all 
with pain.  The Veteran complained of a sharp, shooting and 
burning pain radiating to his right leg, knee, and calf and 
radiation down the left leg stopping at his left knee, with 
numbness in the left leg.  Private medical records from June 2005 
note that the back pain "goes down the right lower extremity 
along the posterior aspect of the thigh up to the right knee."  
In April 2006, the Veteran reported pain radiating down both 
lower extremities, with the right side being worse than the left.  

VA treatment records show persistent complaints of low back pain, 
which was treated with medication and injections.  In September 
2006, the Veteran stated that he occasionally used a cane to walk 
and occasionally used a walker at home.  He further stated that 
walking for a prolonged period of time resulted in pain radiating 
down his right leg.  He reported no bowel or bladder dysfunction.  

The Veteran underwent a VA medical examination in conjunction 
with this claim in June 2007.  At that time, he complained of 
numbness and pain radiating down both lower extremities.  He took 
Percocet every four hours to manage his symptoms, and he denied 
use of a cane, brace or other assistive devices at that time.  
Regarding range of motion of the lumbar spine, he had flexion to 
30 degrees, extension to 5 degrees, lateral flexion to 10 degrees 
bilaterally, and 0 to lateral rotation to 10 degrees bilaterally.  
He complained of pain throughout.  No additional functional loss 
due to pain, weakness, fatigue, or lack of endurance following 
repetitive use was shown.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran 
reported that he was not using a cane or a brace at that time.  
He had decreased sensation to touch and pinprick in both lower 
extremities.  The Veteran denied any incapacitating episodes 
requiring bed rest prescribed by a physician.  See 38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note 1.  In his September 2007 notice of 
disagreement, the Veteran argued that this examination was 
inadequate because the examiner did not take objective 
measurements of his range of motion.  However, the examination 
report does contain specific range of motion findings, and the 
Board will accept their accuracy- in fact, such findings here are 
being used to support a higher evaluation.  

March 2008 VA treatment records reflect complaints of worsening 
low back pain.  There was diminished bilateral knee and Achilles 
reflexes and decreased sensation in the bilateral lower 
extremities to the bilateral ankle.

The Veteran underwent a VA examination in conjunction with this 
claim in September 2010.  At that time he complained of pain, 
inability to get an erection, severe weekly flare-ups of low back 
pain which lasted for hours, and severe daily flare-ups of pain 
radiating down the bilateral lower extremities.  He also reported 
26 episodes of incapacitating pain, each lasting two or three 
days, within the previous 12 months.  However, the evidence of 
record does not show that bed rest was prescribed by a physician 
for any of these episodes.  His range of motion for the 
thoracolumbar spine was measured as 0 to 70 degrees flexion, 0 to 
15 degrees extension, 0 to 20 degrees left lateral flexion, 0 to 
22 degrees right lateral flexion, and 0 to 60 degrees lateral 
rotation, bilaterally.  Repetitive testing was not performed due 
to the Veteran's pain.

The Veteran's representative has argued that the private 
treatment records should be afforded more weight under a 
"treating physician rule."  However, the Court has expressly 
declined to adopt such a rule.  See Winsett v. West, 11 Vet. App. 
420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Accordingly, 
the Board will not apply one here.

Based on the evidence described above, the Board finds support 
for a 40 percent evaluation for the Veteran's low back 
symptomatology.  Indeed, the June 2007 VA examination indicated 
that forward flexion was limited to 30 degrees, which satisfies 
the criteria for the next-higher 40 percent rating.  While later 
range of motion results reflected a lesser degree of limitation, 
the Veteran's complaints of pain have been consistent throughout 
the record, thus continuing to justify such rating.  

While a 40 percent evaluation is warranted, there is no support 
for an evaluation in excess of that amount.  Indeed, there is no 
showing of ankylosis of the spine.  Moreover, there is no 
evidence of physician-prescribed bed rest such as to enable 
assignment of a higher rating under Diagnostic Code 5243, for 
intervertebral disc syndrome.  

Pursuant to 38 C.F.R. § 4.71a, Note 1, associated neurological 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  In this case, private medical indicate that the 
Veteran's back pain radiates down his right leg.  As such, he is 
entitled to a separate evaluation for this associated 
radiculopathy.  In this case, as the Veteran's radiculopathy of 
the bilateral lower extremities associated with back disability 
is characterized by pain radiating down both thighs, it most 
nearly approximates the criteria for evaluation of mild neuralgia 
of the anterior crural nerve under Diagnostic Code 8726.  
38 C.F.R. § 4.124a.  As the Veteran exhibits symptoms in both of 
his legs, he is entitled to separate 10 percent evaluations for 
each.  Despite the consistent complaints of pain, the record does 
not indicate functional loss of either leg that is equivalent to 
moderate incomplete paralysis of this nerve; thus a 20 percent 
evaluation is not warranted for either leg.  

The record does not indicate any bladder or bowel symptoms 
associated with the Veteran's back disability, so no separate 
evaluation for bladder or bowel dysfunction is warranted.

The Board must also determine whether the schedular evaluation is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected back disability, 
including associated bilateral radiculopathy, but the medical 
evidence reflects that those manifestations are not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disorder.  As the rating schedule is adequate to evaluate the 
disability, referral for extraschedular consideration is not in 
order.

The Board finds that, at no time during the pendency did the 
Veteran's back disability warrant an evaluation in excess of 20 
percent for limitation of motion, 10 percent for associated left 
leg radiculopathy and 10 percent for associated right leg 
radiculopathy.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
such, a staged rating is not warranted.

Erectile Dysfunction Claim

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Private treatment records first note 
erectile dysfunction in November 2006.  The June 2007 VA medical 
examiner diagnosed the Veteran with complete erectile 
dysfunction.  Thus, the current disability requirement has been 
met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  In this 
regard, the Veteran's service treatment records do not contain a 
diagnosis of or reflect treatment or manifestations referable to 
erectile dysfunction.

Post-service, private treatment records first diagnosed the 
Veteran with erectile dysfunction in November 2006, more than 35 
years after he left active duty service.  In this regard, 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran and his wife are competent to provide evidence 
regarding lay-observable symptoms.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Moreover, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, 
even though treatment is not documented for many years following 
discharge from active service, a grant of service connection 
could still be warranted, based on the Veteran's statements of 
continuous symptoms.  Here, however, he has stated that his 
erectile dysfunction began in 1997, more than 25 years after he 
left active duty service.  See June 2007 VA examination and March 
2010 hearing testimony.  His wife has stated that erectile 
dysfunction has been present throughout their marriage.  The 
Veteran's wife is only competent to provide testimony as his 
symptoms she observed, not the onset of symptoms which may have 
predated their meeting.  She did not indicate when she first met 
the Veteran, however they married in 2002, several years after 
the reported onset of the Veteran's symptoms.  The medical and 
lay evidence of record fails to establish an onset of the 
Veteran's erectile dysfunction prior to 1997. Thus, there is no 
basis upon which to find continuous symptoms since active 
service.

Again, the record fails to show a continuity of erectile 
dysfunction symptoms from discharge to the present time.  
Moreover, there is no competent medical opinion otherwise 
relating a current disability to active service.  Therefore, 
direct service connection is not warranted.

Alternately, the Veteran has claimed service connection for his 
erectile dysfunction as secondary to back disability.  In order 
to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  

As noted above, the Veteran has a current diagnosis of erectile 
dysfunction.  Additionally, he is currently service-connected for 
back disability.  Thus, the first two requirements under Wallin 
have been satisfied.  The remaining question is whether the 
record contains medical nexus evidence establishing a connection 
between the service-connected back disability and the current 
erectile dysfunction.  To this end, the September 2010 VA 
examiner opined that the Veteran's erectile dysfunction was not 
caused by his back disability as such a link is not substantiated 
in view of his recent MRI, which showed no evidence of 
significant nerve compromise.  The examiner thus provided a 
rationale for his conclusion, which he reached after a review of 
the record.  For these reasons, his opinion is deemed highly 
credible.  Moreover, no other medical opinion refutes such 
conclusion.

The Veteran himself believes his erectile dysfunction was due to 
an in-service injury or is secondary to his service-connected 
back disability.  In this regard, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

In short, for reasons expressed above, the Board concludes that 
the weight of the evidence is against the Veteran's claim.  For 
these reasons and bases, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for erectile dysfunction.  Thus, the appeal 
must be denied.

TDIU Claim

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim 
for a TDIU is considered part and parcel of an increased-rating 
claim when the issue of unemployability is raised by the record.  
In his September 2006 increased-rating claim, the Veteran stated 
that he was no longer able to work at the United States Postal 
Service (U.S.P.S.) due to his disability.  Thus, the Veteran is 
found to have filed a claim for TDIU in September 2006.  

Total disability ratings for compensation may be assigned, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for coccydynia with 
low back pain, now evaluated as 40 percent disabling with 
associated radiculopathy of the bilateral lower extremities, each 
evaluated as 10 percent disabling.  The Veteran's total combined 
rating for this service-connected disability rounds to 50 
percent.  See 38 C.F.R. § 4.25.  Thus, he has not met the 
threshold percentage requirements for TDIU as set forth under 38 
C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred 
to the Director, Compensation and Pension Service, for an 
extraschedular rating if the evidence of record shows that the 
Veteran is "unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities."  38 
C.F.R. § 4.16(b).

The record indicates that the Veteran last worked on February 27, 
2004.

In an October 2006 statement, the Veteran alleged that he was 
forced to retire early from U.S.P.S. due to increasing symptoms 
associated with his back disability.  He could not drive for more 
than 20 minutes at a time; could not rise from a seated position 
without assistance; could not walk long distances; could not 
stoop, bend, twist, or lean; and could not supervise employees 
without becoming a safety hazard.  He stated that he had worked 
for the U.S. Postal Service for nearly 31 years.

In an October 2006 Form 21-4192, the Veteran's former employer 
stated that the Veteran was no longer working for U.S.P.S. due to 
disability and his last day worked was November 4, 2003.

Evidence submitted concerning the Veteran's Family Medical Leave 
Act work absence in 2003 indicates that this absence was related 
to convalescence after treatment.

The Veteran testified before the undersigned in March 2010, at 
which time he described the difficulties caused by his low back 
disability.   He stated that he was originally a mailman in 
Boston and then transferred to Miami because he couldn't deliver 
mail in the snow anymore.  Then he became a supervisor before 
ultimately becoming unable to perform his new sedentary duties.  
The Veteran also stated that he was unable to walk one block 
before his back pain became prohibitive.  He had last worked in 
2004.

The September 2010 examiner found that the effects of the 
Veteran's disability on occupational activities were problems 
with lifting and carrying, lack of stamina, weakness, fatigue, 
and pain.  This examiner did not indicate that the Veteran was 
unemployable as a result of these limitations.

Based on the above, it is clear that his service-connected back 
disability prevented him from continuing in a position that 
required lifting and carrying of mail, which, by the Veteran's 
detailed description in his October 2006 statement, appears to be 
a key element of most jobs with U.S.P.S.  However, the Veteran 
was still able to successful perform his job's duties with 
U.S.P.S. for nearly 31 years.  While he states that he retired 
early from U.S.P.S., there is no finding of unemployability in 
the record.  Furthermore, there is no indication that the 
Veteran's service-connected disability alone would render him 
unemployable and, in fact, the 50 percent combined disability 
rating, while not an insignificant percentage, does suggest that 
his service-connected disability in and of itself would not bar 
employment.  Thus, the Board finds no basis upon which to refer 
the claim to the Director, Compensation and Pension Service for 
an extraschedular rating.  

For the foregoing reasons, an award of TDIU is not warranted 
here.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

A rating of 40 percent for coccydynia with low back pain, based 
on limitation of motion, is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 

A separate grant of a 10 percent rating for radiculopathy of the 
left lower extremity, as associated with the service-connected 
coccydynia with low back pain is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

A separate grant of a 10 percent rating for radiculopathy of the 
right lower extremity, as associated with the service-connected 
coccydynia with low back pain is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU) is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


